Citation Nr: 1010694	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-06 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to arthritis of the left 
knee.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for right eye 
disability, to include residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
August 1973.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

The issues of entitlement to service connection for a left 
knee disability and entitlement to service connection for a 
right knee disability secondary to a left knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  There has been no demonstration by competent medical 
evidence of record that the Veteran has a current right 
shoulder disability.

2.  There has been no demonstration by competent medical 
evidence of record that the Veteran has a current right eye 
disability.

3.  The Veteran's bilateral tinnitus has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service or initially demonstrated within one 
year of separation of service.




CONCLUSIONS OF LAW

1.  A right shoulder disability, to include arthritis, was 
not incurred or aggravated by active service, nor may such be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  A right eye disability was not incurred, or aggravated 
by, active service. 38 U.S.C.A. §§ 1101, 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.

3.  Bilateral tinnitus was not incurred in, or aggravated by, 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran in September 2006, VA 
informed the Veteran of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The correspondence also 
notified the Veteran that a disability rating and effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA treatment and examination records, and the statements of 
the Veteran in support of his claims.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record with regard to the Veteran's claims.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim for which VA has a duty 
to attempt to obtain.  

The Veteran's accredited representative has contended that VA 
should obtain the Veteran's unit records to possibly 
corroborate the Veteran's claim that he had injuries to his 
eye and to his shoulder.  (See February 2009 "646.")  The 
Board finds that such development is not necessary.  As 
discussed in further detail below, there is no evidence that 
the Veteran has a current disability of either the right eye 
or the right shoulder.  Therefore, a review of his unit 
records would serve no useful purpose and would not assist 
the Board in adjudicating the claims.

A VA examination and opinion with respect to the issue 
entitlement to service connection for tinnitus was obtained 
in March 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination/opinion obtained in 
this case is adequate, as the opinion is predicated on a full 
audiometric examination of the Veteran and a review of his 
claims file.  It considers the pertinent evidence of record, 
to include audiometric results, the statements of the Veteran 
regarding in-service, and post service, acoustic trauma, and 
the Veteran's service treatment records (STRs).  In addition, 
the examiner provides a rationale upon which she based her 
opinion.  

The Board finds that VA examinations with regard to the 
issues of entitlement to service connection for a right 
shoulder disability and a right eye disability are not 
warranted.  The Secretary's obligation under 38 U.S.C. § 
5103A(d) to provide the Veteran with a medical examination or 
to obtain a medical opinion occurs when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
evidence on file for the Secretary to make a decision on the 
claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The 
evidence of record does not establish a current disability, 
or persistent or recurrent symptoms, of a disability with 
regard to a right eye injury.  The Veteran's available 
service treatment records (STRs) are negative for any 
complaint or finding of a right eye disability.  With regard 
to the Veteran's right shoulder disability, he avers it has 
bothered him since service. (The Board notes, however, that 
it is not noted on a January 1976 VA examination report.)  
The STRs reflect a single in-service complaint of back pain 
around the shoulder blades after an "extraordinary" amount 
of sit ups.  There is no indication that the Veteran's 
complaint of current right shoulder pain may be associated 
with the Veteran's October 1972 "tenderness" in the back 
area around the shoulder blade, and the Veteran has not 
averred such.  He contends that he injured his shoulder 
moving cargo in Italy.  There is no evidence of such an 
incident.  Moreover, there is no evidence of record of a 
diagnosis of a current right shoulder disability.  Based on 
the foregoing, examinations are not warranted pursuant to 
McLendon.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  The Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, and/or arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Tinnitus.

The Veteran avers that he has tinnitus related to exposure to 
acoustic trauma while in service.  In his VA Form 9, dated in 
March 2008, the Veteran stated that his tinnitus is re-
occurring and began while he was in service.  The March 2007 
VA examination report reflects that the Veteran reported 
random and longstanding tinnitus.

The Veteran's STRs are negative for any complaints of, or 
treatment for, tinnitus.  The Veteran's July 1973 report of 
medical examination for separation purposes, reflects that 
upon clinical evaluation, the Veteran's hearing and ears were 
noted to be normal.  The earliest evidence of record that the 
Veteran complained of tinnitus is his June 2006 claim.  The 
earliest clinical evidence of tinnitus is the March 2007 VA 
examination report.  The Board notes that this is more than 
33 years after separation from service.  

The March 2007 VA examiner opined that, based on the 
Veteran's hearing being within normal limits at his service 
entrance and discharge examinations, it is not likely that 
the Veteran's tinnitus is related to military service.   

The Veteran is competent to attest to factual matters of 
which he has first-hand knowledge (e.g., experiencing ringing 
in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  To this extent, the Board finds that the Veteran 
is competent to report that he has current tinnitus.  
However, the Veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making competent etiological opinions.  Espiritu, supra.  
Moreover, the Board finds the Veteran's averment that he has 
had tinnitus since service to be less than credible when 
considered with the record as a whole.

While the Veteran is competent to assert that he has had 
tinnitus since service, there is no clinical evidence that he 
complained of, or sought treatment for, tinnitus for 
approximately 33 years after separation from service.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition.)

The Board also notes that the Veteran filed a claim for a 
back injury in 1976, for which he was granted a VA 
examination.  The Board finds that if the Veteran had been 
suffering from tinnitus since service, it would have been 
reasonable for him to have filed a claim for tinnitus, 
complained of tinnitus, or sought treatment for tinnitus at 
that time.  There is no evidence of record that he did so. 

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current tinnitus to service, and in the 
presence of a competent clinical opinion that the Veteran's 
current tinnitus is not related to service, the initial 
clinical demonstration of tinnitus approximately 33 years 
after separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for bilateral tinnitus is 
not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right shoulder 

The Veteran avers that he has a right shoulder disability as 
a result of an in-service shoulder injury in 1971.  As noted 
above, the first element of a claim for service connection is 
evidence of a current disability.  Evidence must show that 
the Veteran currently has the disability for which benefits 
are being claimed.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997)   

There is no competent clinical evidence of record that the 
Veteran has a current right shoulder disability.  The Veteran 
avers that his right shoulder has bothered him since service.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a 
service connection claim requires, at a minimum, medical 
evidence of a current disability, the Veteran's claim for 
service connection for a right shoulder disability is not 
warranted.  There is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant; therefore, the benefit of the doubt rule is 
not applicable. Gilbert, supra.

Right eye 

The Veteran avers that he has a right eye disability as a 
result of an in-service eye injury in 1971.  There is no 
competent clinical evidence of record that the Veteran has a 
current right eye disability.  Moreover, the Veteran has not 
averred any symptoms of a chronic right eye disability.  As a 
service connection claim requires, at a minimum, medical 
evidence of a current disability, the Veteran's claim for 
service connection for a right eye disability is not 
warranted.  There is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant; therefore, the benefit of the doubt rule is 
not applicable.  Gilbert, supra. 


ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to service connection for right shoulder 
disability is denied.

3.  Entitlement to service connection for right eye 
disability, to include residuals of a right eye injury, is 
denied.


REMAND

A March 2007 VA examination report reflects that the Veteran 
has degenerative arthritis of the left knee and mild 
arthritis of the right knee.  With regard to the left knee, 
the VA examiner did not opine as to whether the Veteran's 
left knee disability was related to active service.  With 
regard to the right knee, the VA examiner noted that the 
Veteran's complaint of right knee pain is not related or 
secondary to his left knee condition.  The Board finds that 
the VA opinion is not adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Specifically, the VA examiner did 
not opine as to whether the Veteran's left knee was causally 
related to active service, and did not provide a rationale 
for his opinion with regard to the right knee.  Therefore, 
the Board finds that a supplemental medical opinion is 
warranted. 

The Veteran's STRs reflect that in February 1971 he 
complained that his left knee was "giving way" while 
walking.  The report further reflects the impression that it 
was a recurrent ligament strain which the Veteran had injured 
playing football three years earlier.  The Veteran's reports 
of medical examination for entrance and separation purposes 
reflect that his extremities, upon clinical examination, were 
noted to be normal. 

A January 1976 VA examination report reflects that the 
Veteran had a back injury in 1975 (post service) and that 
upon clinical examination, it was noted that his left leg was 
3/4 inches shorter than the right leg.  It was noted that he 
had arthritis of the lower back.  

An August 2000 private medical record reflects that the 
Veteran complained of sustaining trauma to the right knee.  

Based on the foregoing, a VA clinical opinion should discuss 
whether there is a causal relationship between the Veteran's 
current left knee disability and his February 1971 complaint 
of his knee giving way.  In addition, the opinion should 
provide a rationale as to why the examiner opined that the 
Veteran's current right knee disability is not causally 
related to his left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate 
VA clinician of relevant expertise to 
provide a supplemental medical opinion in 
this case.  The clinician should review 
the claims file, to include this remand, 
and should note such in the opinion.  If 
the clinician determines that an 
examination of the Veteran is warranted, 
schedule the Veteran for such an 
examination.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's left knee 
disability or right knee disability, is 
causally related to active service, and 
whether the Veteran's right knee 
disability is causally related to, or 
aggravated by, his left knee disability.  

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician's opinion should include 
consideration of the Veteran's STRs and 
post service VA and private medical 
records.
 
The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.   If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


